Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole Kling on 5/2/2022.

The application has been amended as follows: 
Claim 1: at the end of claim 1, replace the period with a comma, and on a new line, add:
“wherein the torrefied biomass used in step (i) are pellets of torrefied biomass and wherein the char product as obtained have substantially the same shape as the pellets of torrefied biomass.”

Claim 10: Cancelled.
Claim 11: Change dependency from claim 10 to claim 1.

The following is an examiner’s statement of reasons for allowance: The closest prior art (Ampulski, US 2013/0247448) discloses the production of a gas fraction and a solid fraction from a pyrolysis step and sends the gas fraction to a partial oxidation reaction.  Ampulski, however, discloses taking the char and gasifying it (in gasifier 414) to produce an ash product along with hydrogen and carbon monoxide.  The prior art neither teaches nor suggests taking a torrified biomass pellet and pyrolyzing it to produce a substantially similar shaped pellet comprising char particles while producing a gas to be partially oxidized and subsequently activating the char.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Related Prior Art
Cunliffe et al., Influence of Process Conditions on the Rate of Activation of Chars Derived from Pyrolysis of Used Tires, Energy & Fuels 1999, 13, 166-175. – Discloses a process of activating char from a pyrolysis reactor.
US 2021/0025328 - Discloses producing a gas and an activated carbon from a carbonaceous feedstock (paragraph 8)
US 2010/0179057 – Discloses activating char with an inert gas (nitrogen, see abstract)
US 2006/0204430 – Discloses activating char with steam to increase surface area (paragraph 80)
US 2006/0130401 – Discloses simultaneous activation of carbon and production of syngas (paragraph 14)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725